In an action to recover on an account stated, the defendant appeals from a judgment of the Supreme Court, Westchester County (Bellantoni, J.), entered October 26, 2011, which, upon an order of the same court entered September 27, 2011, granting that branch of the plaintiffs motion which was for summary judgment on the complaint, is in favor of the plaintiff and against it in the principal sum of $55,760.89.
Ordered that the judgment is affirmed, with costs.
The plaintiff, a law firm, established its prima facie entitlement to judgment as a matter of law on its cause of action to recover on an account stated for legal fees by submitting evidence that the defendant received and retained, without objection, the invoices that the plaintiff sent to it seeking payment for professional services rendered, setting forth the billable hours expended, and identifying the services rendered (see Law Offs, of Clifford G. Kleinbaum v Shurkin, 88 AD3d 659 [2011]; Pryor & Mandelup, LLP v Sabbeth, 82 AD3d 731, 732 [2011]; Thaler & Gertler v Weitzman, 282 AD2d 522 [2001]). In opposition, the defendant failed to raise a triable issue of fact (see Darby & Darby v VSI Intl., 95 NY2d 308, 315 [2000]; Lapidus & Assoc., LLP v Elizabeth St, Inc., 92 AD3d 405, 405-406 [2012]; Mintz & Gold, LLP v Hart, 48 AD3d 526 [2008]).
*538Accordingly, the Supreme Court properly granted that branch of the plaintiffs motion which was for summary judgment on the complaint. Skelos, J.E, Dickerson, Austin and Cohen, JJ., concur.